         Case 3:16-cv-00521-SB         Document 316        Filed 10/05/20     Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 KEVIN MURPHY, Individually and On                                    Case No. 3:16-cv-00521-SB
 Behalf of All Others Similarly Situated,
                                                                        OPINION AND ORDER
                        Plaintiff,

                v.

 PRECISION CASTPARTS CORP., MARK
 DONEGAN, and SHAWN R. HAGEL,

                        Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Defendants Precision Castparts Corporation (“PCC”) and Mark Donegan (together,

“Defendants”) filed a motion for partial reconsideration of the Court’s July 3, 2020 Opinion and

Order on the parties’ cross motions for summary judgment. (ECF No. 310.) Defendants argue

that the Court committed clear error by finding that genuine disputes as to material facts preclude

entry of summary judgment for Defendants with respect to Lead Plaintiffs’ allegations about

PCC’s pull-in sales and destocking inventory. The Court disagrees.

       Defendants specifically target certain evidence the Court cited in support of its

conclusion that genuine disputes exist as to material facts relating to pull-in sales and destocking.


PAGE 1 – OPINION AND ORDER
         Case 3:16-cv-00521-SB         Document 316        Filed 10/05/20     Page 2 of 3




To clarify, the disputed facts the Court highlighted in its 81-page opinion are not exhaustive of

the disputed facts in the several hundred exhibits the parties submitted in support of their cross

motions for summary judgment. The Court reviewed and considered all of the parties’ exhibits,

and the Court satisfied Rule 56’s requirement to “state on the record the reasons for granting or

denying the motion [for summary judgment].” FED. R. CIV. P. 56(a); cf. Probuilders Specialty

Ins. Co. v. Phoenix Contracting, Inc., No. 6:16-cv-00601-AA, 2017 WL 11536055, at *1 (D. Or.

May 3, 2017) (“[T]he fact that a piece of evidence is not cited or discussed does not necessarily

mean that the piece of evidence was not considered.” (citations omitted)). The highlighted

exhibits were sufficient to demonstrate that disputed material facts preclude summary judgment

here.

        Nevertheless, the Court acknowledges that it inadvertently mischaracterized a July 19,

2013 email (GX 43), and now corrects the record by noting that the email was sent to a PCC

Vice President, not from a PCC Vice President, and that the email referenced proposed pull-in

sales equivalent to 20.5% of quarterly sales for the referenced plant, not company-wide.

(Opinion & Order at 67-68.) In addition, to the extent the Court suggested that the Lead Plaintiffs

presented evidence that pulling in sales “impacted PCC’s largest plants on the order of 16.67% to

27.65% of sales” based on the Lead Plaintiffs’ table showing pull-in sales at ten different plants,

the Court acknowledges that the table does not list PCC’s ten largest plants. (Opinion & Order at

67.) These clarifications do not change the Court’s conclusion that Lead Plaintiffs have presented

sufficient evidence of pull-in sales from individual plants, combined with anecdotal evidence and

testimony, to dispute the impact of PCC’s pull-in sales, especially in light of PCC’s position that

it did not track the company-wide impact of its pull-in sales.

///



PAGE 2 – OPINION AND ORDER
         Case 3:16-cv-00521-SB         Document 316          Filed 10/05/20   Page 3 of 3




       With respect to destocking, Defendants are correct that there would be no dispute about

Donegan’s testimony that Rolls Royce told him its destocking would be temporary if the Court

were simply to credit the testimony of Donegan and Michael Mosley. However, a court does not

evaluate witness credibility on a motion for summary judgment, and Lead Plaintiffs have

submitted emails and conflicting testimony sufficient to challenge the credibility of the defense

witnesses’ testimony regarding their private conversations about destocking. (See, e.g., Opinion

& Order at 41.) Based on the evidence of record, a reasonable juror could conclude that Donegan

was aware that Rolls Royce’s destocking was not temporary.

       The Court understands that the jury’s consideration of evidence of pull-in sales and

destocking is going to result in a more complex and protracted trial here. Nevertheless, having

reconsidered the parties’ cross motions for summary judgment and the exhibits and arguments

submitted in support, the Court stands by its original opinion. See Kona Enter., Inc. v. Estate of

Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (finding that a motion for reconsideration of a court’s

order is an “‘extraordinary remedy, to be used sparingly in the interests of finality and

conservation of judicial resources’” (citations omitted)).

                                         CONCLUSION

       For the reasons stated, the Court DENIES Defendants’ Motion for Partial

Reconsideration (ECF No. 310).

       IT IS SO ORDERED.

       DATED this 5th day of October, 2020.


                                                      HON. STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 3 – OPINION AND ORDER
